Citation Nr: 0409192	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 18, 1985 rating decision denying service connection 
for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), that granted service connection for 
a left hip replacement, effective February 17, 2000, and 
denied an earlier effective date based on CUE in a November 
1985 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The November 18, 1985 rating action, which denied service 
connection for a left hip disability, was not undebatably 
erroneous.


CONCLUSION OF LAW

The November 18, 1985 rating decision, which denied service 
connection for a left hip disability, was not the product of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that prior to the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, was enacted.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims (Court) held that 
the VCAA was not applicable to motions alleging CUE in 
decisions of the Board.  More recently the Court concluded, 
in affirming a Board finding of no CUE in an RO decision, 
that the VCAA is not applicable to CUE matters.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, the Board 
finds that the VCAA is not applicable to this claim as a 
matter of law.  

The veteran maintains, in substance, that a November 18, 1985 
rating decision denying service connection for a left hip 
disability was the product of CUE because the evidence of 
record at that time included an opinion linking his left hip 
disability to his service.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the November 18, 1985 rating 
decision constituted CUE, the Board must review the evidence 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The evidence of record at the time of the November 1985 
rating decision included the veteran's service medical 
records, which indicate that the veteran was evaluated for 
myositis of the left thigh in December 1967 and left thigh 
pain in January 1968 after he jumped from a pier to a small 
boat.  The report of the veteran's December 1969 separation 
medical examination indicates that the veteran's lower 
extremities were normal on clinical evaluation.  

The report of a September 1977 VA examination provides that 
the veteran had complaints of left knee pain, related to a 
1968 jump injury.  The report is negative for complaints, 
symptoms, findings or diagnoses pertaining to the left hip.  
An April 1983 private treatment note provides that the 
veteran reported having jumped 10 feet in January 1968 while 
in the Coast Guard.  The diagnosis was degenerative arthritis 
of the left hip.  An August 1985 private medical statement 
provides that the veteran had aseptic neurosis of the left 
hip, that could be attributed to a fall on his left hip which 
occurred in December 1968, when he jumped from a pier in 
Norfolk into a Coast Guard boat.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the November 1985 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator, and the statutory and regulatory 
provisions extant at that time were correctly applied.  The 
veteran has not asserted otherwise.  The thrust of the claim 
is that the RO committed CUE by failing to consider a private 
medical nexus opinion that supported the claim.

The Court has consistently stressed the rigorous nature of 
the concept of CUE; "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  See Luallen, 8 Vet. 
App. at 95.  The November 1985 RO decision was based, in 
part, on the absence of continuity of symptomatology.  See 
38 C.F.R. § 3.303.  In reviewing the record, the Board finds 
that the evidence on file at that time supported such a 
finding.  While the service medical records showed that the 
veteran was evaluated for left hip pain while on active duty, 
the December 1969 separation examination of the lower 
extremities was normal; there were no findings reported at 
that time indicative of a left hip disorder.  The post-
service medical evidence did not show a left hip disability 
until 1983, many years after service.  Thus, there was 
clearly no error in the RO's conclusion that there was an 
absence of continuity of symptomatology for a period of many 
years after the veteran was seen for isolated complaints of 
left thigh pain.  As to the alleged supportive nexus opinion, 
the August 1985 private clinician reported that "I believe 
this can be attributed to a fall onto his left hip which 
occurred in December 1968".  While this opinion supported 
the veteran's claim, albeit being somewhat equivocal, and the 
physician did indicate that he had known the veteran since 
adolescence, he also reported that he first saw the veteran 
for his left hip disability in March 1985, more than 15 years 
after service.  Moreover, it is apparent that the veteran's 
service medical records were not reviewed, which included 
only isolated complaints of left thigh pain and localized 
muscle spasm of left thigh region, and a normal separation 
examination, nor is there any indication that a post-service 
VA examination performed in September 1977 was considered.  
That evaluation, while noting left knee pain, was negative 
for a diagnosis of a left hip disorder; it did not even 
include any left hip complaints.  Thus, the observation made 
in March 1985 by the physician who provided the nexus opinion 
in question that the veteran's left hip was "ignored" is 
not supported by the factual record.  The veteran was 
evaluated on the two occasions he complained of left thigh 
pain; no diagnosis of a left hip disability was recorded; he 
was examined in 1969 and again in 1977; the former evaluation 
included a normal clinical examination of the musculoskeletal 
system and both lower extremities, and it was specifically 
reported upon the latter evaluation that the remainder the 
musculoskeletal examination (aside from the left knee) was 
within normal limits.  The nexus opinion is of minimal 
probative value as it appears to based primarily on selective 
history as provided by the veteran.  There was ample basis 
for the RO's conclusion that there was an absence of any left 
hip symptoms for many years post-service before a chronic 
left hip disability was finally demonstrated and it was not 
undebatably erroneous to conclude that such outweighed a 
nexus opinion proffered many years after service, based 
primarily on selective history as provided by the veteran and 
without the benefit of a review of the relevant medical 
evidence.  In essence, the veteran is really disagreeing with 
the weight accorded the evidence of record by the RO.  As 
noted above, a disagreement as to how the facts were weighed 
or evaluated is not the type of situation that rises to the 
level of clear and unmistakable error.  Crippen v. Brown, 9 
Vet. App. 412, 418 (1996).

In view of the foregoing, the Board determines that the 
November 18, 1985 rating decision denying service connection 
for a left hip disability was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the 
November 18, 1985 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The November 18, 1985 rating decision, which denied service 
connection for a left hip disability, was not the product of 
CUE, and thus the veteran's appeal is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



